Exhibit 10.26

 


CONFIDENTIAL

Stock Option Agreement
SLM Corporation Incentive Plan
Net-Settled, Price-Vested Options – 1 Year Minimum - 2006

 

A.           Option Grant.  Stock Options (the “Options”) for a total of
«Total_Option_Granted» shares of Common Stock, par value $.20, of SLM
Corporation (the “Corporation”) are hereby granted, to «FIRST_NAME» «LAST_NAME»
(the “Optionee”), subject in all respects to the terms and provisions of the SLM
Corporation Incentive Plan (the “Plan”), which is incorporated herein by
reference, and this Stock Option Agreement (the “Agreement”).  The Options are
non-qualified stock options and are not incentive stock options under
Section 422 of the Internal Revenue Code of 1986, as amended.

 

B.             Option Price.  The purchase price per share is «Option Price»
dollars (the “Option Price”).

 

C.             Grant Date. The date of grant of these Options is «Grant Date»
(the “Grant Date”).

 

D.            Vesting; Exercisability.  The Options are not vested as of the
Grant Date.  All Options vest upon the earlier of: (1) the Corporation’s Common
Stock price reaching a closing price equal to or greater than «Premium Vesting
Price» per share for five days, but no sooner than one year from the Grant Date;
(2) eight years from the Grant Date or (3) Optionee’s death, Disability or
Involuntary Termination, unless the Options are terminated earlier in accordance
with the provisions of the Plan or this Agreement.

 

•                  Upon termination of employment for any reason, other than
death, Disability or Involuntary Termination, any unvested Options will not vest
and will be canceled.

 

•                  Upon termination of employment for Misconduct, any Options,
vested or unvested, are forfeited.

 

•                  Upon termination for death or Disability, vested Options are
exercisable until the earlier of: (1) the Expiration Date; or (2) one year from
the date of termination.

 

•                  Upon termination for all reasons except death or Disability,
vested Options are exercisable until the earlier of: (1) the Expiration Date; or
(2) three months from the date of termination.

 

E.              Expiration. These Options expire ten years from the Grant Date
(the “Expiration Date”), subject to the provisions of the Plan and this
Agreement, which may provide for earlier expiration in certain instances,
including Optionee’s termination of employment.

 

F.              Non-Transferable; Binding Effect.  These Options may not be
transferred except as provided for in the Plan, and may be exercised during the
lifetime of the Optionee only by him or her.  The terms of these Options shall
be binding upon the executors, administrators, heirs, and successors of the
Optionee.

 

G.             Net-Settlement upon Option Exercise; Taxes.  These Options shall
be exercised only in accordance with the terms of this Agreement.  Each exercise
must be for no fewer than fifty (50) Options, other than an exercise for all
remaining Options.  Upon exercise of all or part of the Options, the Optionee
shall receive from the Corporation the number of shares of Common Stock
resulting from the following formula:  the total number of Options exercised
less the sum of “Shares for the Option Cost” and “Shares for Taxes”, rounded up
to the nearest whole share.  “Shares for the Option Cost” equals the Option
Price multiplied by the number of Options exercised divided by the fair market
value of SLM common stock at the time of exercise.   “Shares for Taxes” equals
the tax liability (the statutory withholding maximum) divided by the fair market
value of SLM common stock at the time of exercise.  Optionee shall receive cash
for any resulting fractional share amount.  As a condition to the issuance of
shares of Common Stock of the Corporation pursuant to these Options, the
Optionee agrees to remit to the Corporation at the time of any exercise of these
Options any taxes required to be withheld by the Corporation under federal,
state, or local law as a result of the exercise of these Options.

 

H.            Vesting Upon Change In Control.  Notwithstanding anything to the
contrary in this Agreement, any of the Options which have not otherwise become
exercisable shall become immediately exercisable upon a Change in Control of the
Corporation, as defined in the Plan.

 

I.                 Board Interpretation.  The Optionee hereby agrees to accept
as binding, conclusive, and final all decisions and interpretations of the Board
of Directors of the Corporation and, where applicable, the Compensation and
Personnel Committee of the Board of Directors (the “Committee”) concerning any
questions arising under this Agreement or the Plan.

 

J.                Amendments for Accounting Charges: The Committee reserves the
right to unilaterally amend this Agreement to reflect any changes in applicable
law or financial accounting standards.

 

K.            Securities Law Compliance; Restrictions on Resale’s of Option
Shares.  The Corporation may impose such restrictions, conditions or limitations
as it determines appropriate as to the timing and manner of any exercise of the
Option and/or any resales by the Optionee or other subsequent transfers by the
Optionee of any shares of Common Stock issued as a result of the exercise of the
Option, including without limitation (a) restrictions under an insider trading
policy, (b) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Option and/or the Common Stock underlying the Option and (c) restrictions as
to the use of a specified brokerage firm or other agent for exercising the
Option and/or for such resales or other transfers.  The sale of the shares
underlying the Option must also comply with other applicable laws and
regulations governing the sale of such shares.

 

L.              Data Privacy. As an essential term of this Option, the Optionee
consents to the collection, use and transfer, in electronic or other form, of
personal data as described in this Option Agreement for the exclusive purpose of
implementing, administering and managing Optionee’s participation in the Plan. 
By entering into this Agreement and accepting the Option, the Optionee
acknowledges that the Corporation holds certain personal information about the
Optionee, including, but not limited to, name,

 

1

--------------------------------------------------------------------------------


 

home address and telephone number, date of birth, social security number or
other identification number, salary, tax rates and amounts, nationality, job
title, any shares of stock held in the Corporation, details of all options or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding, for the purpose of implementing, administering and
managing the Plan (“Data”).  Optionee acknowledges that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in jurisdictions
that may have different data privacy laws and protections, and Optionee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Optionee
or the Corporation may elect to deposit any shares of Common Stock acquired upon
exercise of the Option.  Optionee acknowledges that Data may be held only as
long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan as determined by the Corporation, and that Optionee
may request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, provided however, that refusing or withdrawing
Optionee’s consent may adversely affect Optionee’s ability to participate in the
Plan.

 

M.         Electronic Delivery.  The Corporation may, in its sole discretion,
decide to deliver any documents related to any options granted under the Plan by
electronic means or to request Optionee’s consent to participate in the Plan by
electronic means. Optionee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation, and such
consent shall remain in effect throughout Optionee’s term of service with the
Corporation and thereafter until withdrawn in writing by Optionee.

 

N.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of Delaware, without giving effect to principles of
conflicts of law.

 

O.            Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if personally delivered, telefaxed or telecopied to, or, if mailed, when
received by, the other party at the following addresses:

 

If to the Corporation to:

 

Director, Stock Plans

Sallie Mae

12061 Bluemont Way

Reston, VA 20190

Fax: (703) 984-5170

 

If to the Optionee, to (i) the last address maintained in the Corporation’s
Human Resources files for the Optionee or (ii) the Optionee’s mail delivery code
or place of work at the Corporation.

 

P.              Miscellaneous.  In the event that any provision of this
Agreement is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, such provision shall be reformed, if possible,
to the extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of this Agreement shall not be affected except to the
extent necessary to reform or delete such illegal, invalid or unenforceable
provision.  The headings in this Agreement are solely for convenience of
reference, and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect. The Optionee shall cooperate and
take such actions as may be reasonably requested by the Corporation in order to
carry out the provisions and purposes of the Agreement.  The Optionee is
responsible for complying with all laws applicable to Optionee, including
federal and state securities reporting laws.

 

The Optionee must contact Merrill Lynch to accept the terms of this grant. 
Merrill Lynch can be contacted at www.benefits.ml.com or by phone at
1-877-SLM-ESOP. If Optionee fails to accept the terms of this grant, the Options
may not be exercised.

 

 

SLM CORPORATION

 

 

 

 

 

[g60412kgi001.jpg]

 

 

BY: Thomas J. Fitzpatrick

 

Chief Executive Officer

 

 

Copies of the Plan Document and Prospectus are available on the Sallie Mae Stock
Options Intranet site located at
http://salliemaecentral.com/legal/esop/plandocs.htm.  Paper copies of these
documents can be obtained by contacting the Plan Administrator by sending an
email to stock.options@slma.com, or to request by fax to (703) 984-5170.

 

2

--------------------------------------------------------------------------------